
	

114 S1950 IS: To amend the National Voter Registration Act of 1993 to provide for online voter registration and for other purposes.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1950
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to provide for online voter registration and
			 for other purposes.
	
	
		1.Federal online voter registration application form
 (a)In generalThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 6 the following new section:
				
					6A.Online voter registration
 (a)DevelopmentThe Election Assistance Commission shall, in consultation with chief election officers of the States, develop an online voter registration platform which—
 (1)contains an online version of the mail voter registration application form prescribed under section 9(a)(2) (in this section referred to as the online voter registration application form) that—
 (A)meets the requirements of section 9(b) and section 303(a)(4) of the Help America Vote Act of 2002; and
 (B)allows for the applicant to provide— (i)an identification number which the State or jurisdiction in which the applicant is registering may use to identify an existing signature of the applicant on file with such State or jurisdiction; or
 (ii)an electronic signature in such form or by such method as is acceptable by the State or jurisdiction to which the applicant is registering; and
									(2)(A)
 requires an applicant to indicate whether the applicant is currently registered to vote in any other jurisdiction (and, if so, to provide information identifying such other jurisdiction; and
 (B)in the case of an applicant who is registered to vote in another jurisdiction, treats submission and acceptance of such application in a new jurisdiction as a request under section 8(a)(3)(A) to cancel registration in such other jurisdiction.
								(b)Duties of Election Assistance Commission
 (1)Transmission of completed applications and cancellation requestsThe Election Assistance Commission shall automatically forward completed online voter registration application forms and cancellation requests pursuant to subsection (a)(2)(B) to the appropriate chief State election officials and, acting through such officials, to appropriate State and local election officials in the State.
 (2)Registration through State-based platformsIf the Election Assistance Commission confirms a certification of the chief election official of a State that the State has developed a platform that meets the requirements of subsection (a), the Election Assistance Commission shall automatically connect applicants for registration in that State to such State platform in lieu of the platform developed under subsection (a).
							(c)Acceptance of
 completed applicationsA State shall accept an online voter registration application form transmitted under subsection (b), and ensure that the individual is registered to vote in the State, if the individual meets the same voter registration requirements applicable to individuals who register to vote by mail in accordance with section 6(a)(1) using the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2).
 (d)Procedures if no existing electronic signatureIf a State does not accept an electronic signature for an individual registering online and there is insufficient information to identify an existing signature of the applicant on file with the State or jurisdiction, the State shall allow the individual to finalize the individual's registration by providing a signature at the poll prior to voting for the first time in such jurisdiction after acceptance of the online voter registration application form.
						(e)First-Time voters
 (1)In generalSubject to paragraph (2), a State may by law require a person to vote in person if— (A)the person registered to vote in a jurisdiction online under this section; and
 (B)the person has not previously voted in that jurisdiction. (2)ExceptionParagraph (1) does not apply in the case of a person—
 (A)who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act;
 (B)who is provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act;
 (C)who has provided sufficient information for the purposes of identifying an existing signature of the applicant on file with such State or jurisdiction; or
 (D)who is entitled to vote otherwise than in person under any other Federal law. (3)Application to States with all-mail votingNothing in this subsection shall be construed to prevent a State from conducting elections entirely by mail-in ballot..
			(b)Conforming
			 Amendments
 (1)State proceduresSection 4(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20503(a)) is amended— (A)by striking and at the end of paragraph (2);
 (B)by redesignating paragraph (3) as paragraph (4); and (C)by inserting after paragraph (2) the following new paragraph:
						
 (3)by online application pursuant to section 6A; and. (2)Timing of registrationSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended—
 (A)by striking and at the end of subparagraph (C);
 (B)by redesignating subparagraph (D) as subparagraph (E); and
 (C)by inserting after subparagraph (C) the following new subparagraph:
						
 (D)in the case of registration online under section 6A, if the valid voter registration application is submitted not later than the lesser of 20 days, or the period provided by State law, before the date of the election (as determined by treating the date on which the application is completed online as the date on which it is submitted); and.
					(3)Informing
 applicants of eligibility requirements and penaltiesSection 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking and 7 and inserting 6A, and 7.
 (c)Applicability of online registrationSection 4(b) of such Act (52 U.S.C. 20503(b)) is amended by adding at the end the following new flush sentence:
				
					Notwithstanding the preceding sentence, subsection (a)(3) and sections 6A and 8(a)(1)(D) shall
			 continue to apply to
			 any State described in paragraph (2)..
			(d)Application of first time voter requirements under Help America Vote Act
 (1)In generalSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by inserting or by online application after by mail.
 (2)ExceptionsSection 303(b)3) of such Act is amended— (A)in subparagraph (A), by inserting or who registers to vote by online application under section 6A of such Act before and submits, and
 (B)in subparagraph (B)(i), by inserting or who registers to vote by online application under section 6A of such Act before and submits. 2.Inclusion of online voter registration application in USPS Online Change of Address process (a)In generalThe Postmaster General shall ensure that the United States Postal Service Online Change of Address process—
 (1)incorporates the online voter registration platform developed under section 6A of the National Voter Registration Act of 1993, as added by section 1; and
 (2)allows individuals to register to vote during the process. (b)Transmission of completed applicationsThe Postmaster General shall coordinate with the Election Assistance Commission to ensure that applications and requests for cancellation through the platform under paragraph (1) are forwarded in accordance with section 6A(b)(1) of the National Voter Registration Act of 1993, as added by section 1.
 3.Voter registration deadlineSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended by striking 30 days each place it appears and inserting 28 days.
		
